Title: To Thomas Jefferson from P. Timberlake, Jr., 2 January 1824
From: Timberlake, P., Jr.
To: Jefferson, Thomas


Sir.
Union Mills
Jany 2nd 1824
On my return home from Monticello I enquired about the Fish which you mentioned to have been sent or intended to be sent you from Richmond and were deposited somewhere on the way: and some what to my surprize found that the Fish 7. Bbls. in number were at this place; having been left here sometime past by Wm Dabney alias Wm D Hatham without my knowledge. I avail of of an opportunity to day occuring of sending them by Carver’s boat to Shadwell Mills care of Thos E Randolph esq: with a request that he should pay Carver a reasonable freight from this place on their delivery in good order to be deducted from what Dabney would have been entitled to on their delivery at the place of their destinationI am Sir Yrs respectfullyP. Timberlake jr